[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAR 26, 2010
                             No. 09-12037                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                  D. C. Docket Nos. 08-21452-CV-CMA
                           03-20678-CR-CMA

CORNELL ADLEY,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 26, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:
       Cornell Adley, a federal prisoner, proceeding pro se and in forma pauperis,

appeals the district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set

aside, or correct his sentence based on his claim of ineffective assistance of trial

counsel.

       In 2004, Adley was charged with conspiracy to possess with intent to

distribute cocaine (Count 1), 21 U.S.C. § 846; conspiracy to commit Hobbs Act

robbery (Count 2), 18 U.S.C. § 1951(a); and conspiracy to use and carry a firearm

during and in relation to a crime of violence and a drug trafficking crime and to

possess a firearm in furtherance of such a crime (Count 3), 18 U.S.C. § 924(o).

Adley was also charged with attempting to possess with intent to distribute cocaine

(Count 4), 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)(ii) and 18 U.S.C. § 2;

attempting to commit Hobbs Act robbery (Count 5), 18 U.S.C. §§ 1951(a) and 2;

and using and carrying a firearm during and in relation to a crime of violence and a

drug trafficking crime (Count 6), 18 U.S.C. §§ 924(c)(1) and 2. At trial, a jury

found Adley guilty on all six counts. The district court sentenced him to 387

months’ imprisonment.1

       On May 20, 2008, Adley filed a pro se § 2255 motion, claiming several

instances of ineffective assistance of trial counsel. The district court denied


       1
        We affirmed Adley’s convictions and sentences in United States v. Brown, 227 F. App’x
795 (11th Cir. 2007) (per curiam).

                                              2
Adley’s § 2255 motion, concluding that Adley had failed to make a showing that

his counsel’s representation fell below an objective standard of reasonableness or

that, but for counsel’s alleged errors, the result of the proceeding would have been

different. We granted a certificate of appealability on the following issue:

             Whether the district court erred concluding that Adley
             had failed to state a valid claim of ineffective assistance
             of counsel when he alleged his counsel failed to obtain
             evidence, specifically, his medical records and the
             testimony of three witnesses, which would have shown
             that he suffered from a broken leg during the time period
             when two of the alleged robberies occurred.

Adley argues that his counsel was ineffective because he failed to adequately

investigate his alibi defense and the police reports, and failed to call additional

defense witnesses. Further, Adley argues that calling additional defense witnesses

would have proven that he was not involved in several of the robberies. Finally,

Adley contends that his counsel should have obtained his medical records, which

showed that his leg was in a cast and that he was on crutches at the time of two of

the robberies.

      In reviewing claims under § 2255, we review factual findings for clear error

and the application of these facts de novo. Lynn v. United States, 365 F.3d 1225,

1232 (11th Cir. 2004) (per curiam) (citation omitted). The Sixth Amendment gives

criminal defendants the right to effective assistance of counsel. U.S. Const.



                                            3
amend. VI; Strickland v. Washington, 466 U.S. 668, 684–86, 104 S. Ct. 2052, 2063

(1984). To prevail on a claim of ineffective assistance of counsel, the defendant

must demonstrate (1) that his counsel’s performance was deficient, i.e., the

performance fell below an objective standard of reasonableness, and (2) that he

suffered prejudice as a result of that deficient performance. Strickland, 466 U.S. at

687–88, 104 S. Ct. at 2064–65. The court need not “address both components of

the inquiry if the defendant makes an insufficient showing on one.” Id. at 697, 104

S. Ct. at 2069.

      The Supreme Court has defined prejudice as a “reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694, 104 S. Ct. at 2068. To establish prejudice, the

petitioner must show more than that the error had “some conceivable effect on the

outcome of the proceeding.” Stewart v. Sec’y, Dep’t of Corr., 476 F.3d 1193, 1209

(11th Cir. 2007) (citation and quotation omitted). Rather, the petitioner must show

that, without the erroneous actions of his counsel, the outcome of his case would

have been different. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068.

      Adley has not shown that he was prejudiced by his counsel’s performance.

Although Adley contends that the outcome would have been different, he has not

demonstrated how it would have been different. Specifically, even though Adley



                                          4
claims that he could not have participated in two of the robberies because of his

broken leg, Adley has not contended that he was not involved in one of the car-

jacking incidents, which took place during the same time that he allegedly suffered

from a broken leg. Further, Adley has not argued that he was not involved in the

various other robberies, which he was convicted for when witnesses at trial

testified that he was involved. Additionally, even if Adley’s counsel had put forth

the evidence that Adley asked him to obtain and called the witnesses that Adley

wanted to call, in light of all the other evidence the government introduced at trial,

the evidence of Adley’s guilt was overwhelming. Thus, Adley has failed to

demonstrate that he was prejudiced by his counsel’s performance. Because Adley

has not demonstrated prejudice, we need not decide whether his counsel was

deficient. See Strickland, 466 U.S. at 697, 104 S. Ct. at 2069.

      Upon careful review of the record and consideration of the parties’ briefs,

we discern no error. Accordingly, we affirm.

      AFFIRMED.




                                           5